Mr. President, it is a signal honor for our delegation to address through you on behalf of the Party-State of Guinea and its Secretary-General President Ahmed Sekou Toure our most sincere congratulations upon Mr. Amerashinghe's brilliant election as President of the thirty-first session of the General Assembly. His outstanding qualities and his lengthy experience shall be for us a precious augury of true success.
252.	We should like similarly to address a tribute to the Prime Minister of Luxembourg, Mr. Gaston Thorn, whose personal qualities made it possible for the thirtieth session of the General Assembly honorably to discharge its duties.
253.	We should also like warmly to congratulate the Secretary-General, Mr. Kurt Waldheim, who, with the passage of time and events, has vigilantly ensured respect for the provisions of the Charter.
254.	Our delegation wishes to welcome here the admission of the Republic of Seychelles to our Organization. We are convinced that through its participation in our activities it will make a worthy contribution.
255.	The delegation of Guinea would also take this solemn opportunity to pay a well-earned tribute to the memory of Chairman Mao Tsetung, one of the great figures of the international proletariat, an outstanding leader whose authority, conferred upon him by his great ideological and practical contributions, has decisively marked the phase of world revolution dating from 1945 until today.
256.	The Guinean revolution considers the eminent role played by Chairman Mao has made a very positive contribution to the multifaceted enhancement of the theory of the popular revolution and of the struggle of peoples for self-determination.
257.	This session's agenda includes some interrelated questions of great importance not only to the developing countries but also to the world as a whole.
258.	In this connection, international economic relations are characterized by an intolerable injustice. Relations of dependence are now closer and firmer, giving our countries no opportunities whatsoever for independent development, which could imperil the position of economic subordination inherited from the colonial era.
259.	The development of industrial production propagated one of the disguised forms of dependence-that is, technology controlled by the monopolies of imperialistic companies.
260.	The deficit in the balance of trade has for many countries become a structural aspect of their economies.
261.	Despite two special sessions devoted to problems of development and raw materials, and the adoption at the twenty-ninth regular session of the General Assembly of the Charter of Economic Rights and Duties of States; despite the several sessions of the Third United Nations Conference on the Law of the Sea; despite the so-called North-South Conference in Paris  and the fourth session of UNCTAD in Nairobi, the international economic situation remains unchanged and is therefore still the overriding preoccupation of developing countries. Everything points to a total absence of political will on the part of the industrialized Powers establish a new international economic order. Thus, for developing countries, the final solution remains to struggle by effecting radical changes within each State, to remove key sectors of the economy from the corrosive action of transnational companies, subsequently to modify their relations of dependence vis-a-vis developed States, and finally to ensure full and complete economic emancipation.
262.	At the international level, our delegation fully subscribes to the Declarations and Action Program for Economic Co-operation recently adopted at Colombo [see A/311197], which emphasize, inter alia, the convening of a ministerial conference in 1977 to deal with the problem of the external debt of developing countries. The creation of new associations of producers of raw materials and the consolidation of existing associations can only hasten the arrival of the new international economic order we so deeply desire. In this effort to change international relations, the co-operation and cohesion of non-aligned and other developing States are necessary. It is appropriate here to express our pleasure at the recent meeting in Mexico, which constitutes a first step in this direction.
263.	Our delegation, like those of other States, has always considered that present negotiations on the law of the sea have a special role. Among the economic questions touched upon during the 30 years of the existence of the United Nations, there are none more important. We must be able realistically to define the continental shelf and the economic zone. In this connection, a 200-nautical-mile limit seems to be most reasonable, because of the immense possibilities offered by modern technology. International solidarity naturally implies that navigation and communications should be facilitated. Once and for all, a decision must be reached with regard to the financing of the authority called upon to manage the resources of the sea-bed beyond the continental shelf for the well-being of mankind. But that authority must be established immediately, and it must be provided with an effective administration. A small proportion of the resources of the sea, in the view of our delegation, should, at a suitable time, be utilized for the financing of the United Nations. Then, and only then, a new international brotherhood will be born, because unequal financing always goes hand in hand with unequal influence.
264.	Faced with the problem of disarmament, the Republic of Guinea believes that solutions should not be envisaged merely among ^Powers possessing nuclear weapons, because, as President Ahmed Sekou Toure says,
"Disarmament is a question of paramount importance and interest to all peoples. Thus its postulate must be respect for the will of peoples to escape from imperialist domination. This necessarily means that relations of subordination must disappear, and that colonialism, neo-colonialism and exploitation must be liquidated and an equitable economic order established."
265.	That is why our delegation supports the initiative taken by the non-aligned States to convene in 1978 a special session devoted to the consideration of this burning issue. We are convinced that the results of such action will facilitate progress in the negotiations already under way.
266.	Also, if the conclusions of the Helsinki Conference are to be meaningful in the context of detente, they must necessarily be applied to other areas where military bases for imperialist aggression are implanted-such as the Indian Ocean, the coastal States of which deeply desire total demilitarization and complete denuclearization -since it is true that international peace and security concern all States of the world, without exception, and absolutely equally.
267.	Moreover, analysis of the international situation reveals more than ever the fundamental contradiction pitting imperialism against peoples struggling for their political, economic, cultural and social independence. In-deed, hotbeds of tension are still numerous throughout the world in Asia, in Latin America, in Africa and the Middle East supplied and abetted by monopolistic capitalism, which refuses to yield to historical reason and' only considers its selfish interests, based exclusively on the exploitation of peoples and the systematic pillage of natural resources.
268.	As we know, the dominant Powers think they have several strings to their bow. When, under pressure from the liberation struggle, they are forced to let go, they find other ways and means to perpetuate their presence. Their final aim is the establishment of neo-colonial governments. To this end they sometimes go so far as to encourage secession. The case of the Comorian island of Mayotte constitutes the most flagrant example of this. That is why our delegation reaffirms its staunch support for the people and Government of the Comoros in their efforts to recover their province.
269.	With regard to French Somaliland, our delegation demands the immediate, unconditional independence of that Territory, in accordance with the legitimate aspirations of its people.
270.	The crisis in the Middle East is as yet unsolved. Just as yesterday in Viet Nam, imperialism at work today, pitting brother Arabs against one another, is seeking by all means possible to liquidate Palestinian resistance and its vanguard, the Palestine Liberation Organization. While voicing its deep concern over this situation, our delegation wishes to renew its active and resolute support for the courageous struggle of the martyred Palestinian people and demands that the Zionist State of Israel return all occupied Arab territory. The Party-State of Guinea gives it full support to the document drafted by the United Nations Committee on the Exercise of the Inalienable Rights of the Palestinian People [A/3I/5].
271.	Despite decisions of the Security Council and the General Assembly of the United Nations recommending a peaceful settlement of the Cyprus crisis, talks between the Greek and the Turkish communities remain deadlocked, and the island continues to be occupied by foreign troops; all the while, everything is being done to turn it into a NATO military base, thereby creating an area of tension prejudicial to the establishment of a climate of confidence and peace in the world. Therefore, our delegation voices its support for the unity of the Cypriot people and for the safeguard of its territorial integrity.
272.	In Asia, the liberation struggle victoriously waged by the heroic peoples of Viet Nam, Democratic Kampuchea and Laos compels the admiration of all, and constitutes an inestimable contribution to the triumph of the ideals of liberty and progress. The international community must contribute to the efforts of national reconstruction undertaken by those States.
273.	Our delegation wishes to take this opportunity to pay a particular tribute to the great people of the immortal Ho Chi Minh, which, after having defeated, one by one, all the imperialist armies, has just proclaimed to the world the birth of its reunified nation, the Socialist Republic of Viet Nam.
274.	The American veto two years in succession, of the admission to the United Nations of this country, which has contributed so much to the liberation of peoples and to the strengthening of peace, is inadmissible and demonstrates the omnipotence of some countries in the conduct of world affairs within an Organization which seeks universality.
275.	Our delegation hopes that, during the upcoming discussion of this matter, reason will prevail over rancor.
276.	With regard to Korea, the Republic of Guinea will at any time welcome with satisfaction any peaceful solution which could permit the unification of this country according to the freely expressed will of the entire Korean people, without any foreign intervention.
277.	However, the Republic of Guinea, which has recognized the Democratic Republic of East Timor as an independent and sovereign State, denounces the invasion of this territory by foreign troops and supports the decisions contained in resolution 3485 (XXX) of 12 December 1975 and in Security Council resolution 389 (1976) of 22 April 1976, by which it called upon the Indonesian Government, inter alia, to withdraw without further delay all its forces from the Territory; requested respect for the territorial integrity of East Timor; and called upon neighboring States to co-operate with the United Nations in order to facilitate the decolonization of that country.
278.	Some regions of Latin America remain hotbeds of tension of no less concern to the international community.
279.	This is why we condemn the inhuman actions of the Fascist regime in Chile and express to the Chilean resistance our; militant solidarity.
280.	Our delegation would also like to express its support of the claim of the Panamanian people to exercise sovereignty over its Canal. The inalienable rights of the Panamanian people over the whole of its national territory should be recognized.
281.	Belize* a member of the non-aligned movement, legitimately aspires to self-determination and national independence. The Republic of Guinea supports these noble aspirations in accordance with resolution 3432 (XXX) of the General Assembly.
282.	In the Caribbean region, as a result of the legitimate measures of nationalization taken by Guyana and by Jamaica, and particularly because of their support of liberation movements, imperialism has launched in these countries a systematic action of subversion, economic sabotage and destabilization. Is there any need to emphasize once more with conviction the fact that, despite all of these imperialist plots, final victory belongs to the peoples of Guyana and Jamaica?
283.	The Republic of Guinea and its State Party, under the enlightened guidance of its prestigious leader, President Ahmed Sekou Toure, faithful to the principles of the Democratic Party of Guinea, which have always underpinned our great revolution, would like to assure all these countries of its countries of its militant support of and total sympathy with the full achievement of the ideals of the United Nations, whose work nonetheless leaves a great deal to be desired today.
284.	Indeed, after 31 years of existence, during which nearly 100 new independent and sovereign States were born, fundamental adjustments to the United Nations Charter appear increasingly indispensable if we wish to portray the scope and quality of the changes which have transpired, because, while it is proclaimed that all nations are equal within the United Nations, the truth is that the African nations are far from fully enjoying all these recognized rights, and as President Ahmed Sekou Toure recently emphasized:
"Africa alone is not included among the permanent members of the Security Council possessing the right of veto. For a long time, and, indeed, for too long, we have requested the elimination of the veto; this has not been achieved. Now it seems normal that an African State should also be a member of the Security Council, and should be a permanent member. This country would exercise, on behalf of the African continent, the right of the veto to preserve the higher interests of the African continent".
And President Ahmed Sekou Toure continued:
"We shall finally see the true face of imperialism, because each Power says that it- is not imperialist. Those who would oppose our proposal to give a permanent seat to an African State will reveal themselves before the world as being imperialists, racists, colonialists and anti-African Powers".
285.	Our delegation would like to echo OAU resolution CM/Res.486(XXVII) [see A/31/1961] inviting all members to work for the pure and simple elimination of the iniquitous veto in order to ensure respect for the principle of the equality of all States Members of the United Nations because, as the head of the Guinean State says, "the United Nations is practicing apartheid in the Security Council".
286.	In fact, the repulsive veto cast by the United States against the entry of Viet Nam and the People's Republic of Angola constitutes a perfect illustration of this flagrant iniquity. Injustice in international relations cannot last forever. The achievement of the legitimate aspirations of our peoples will surely contribute to the building of a new world founded on solidarity, social justice and democratic progress.
287.	The Republic of Guinea, whose support has never been found wanting by the freedom fighters, has, by this consistent policy, drawn upon itself the hatred of international reaction and of the agents of neo-colonialism.
288.	In the African and international sphere, the effective participation of Guinea in all emancipation struggles of peoples has been constant and positive. Imperialism is continuing its struggle against all progressive African States, and particularly against us who are ceaselessly condemning it and struggling against it in all spheres where it acts contrary to the interests of the African peoples and those of other peoples in the world.
289.	Since the establishment of the popular and independent State of Guinea, the imperialist forces have remained hostile to the Guinean revolution, which they unabeatingly struggle against and attempt to bring down by all means, up to and including armed aggression, as was the case on 22 November 1970.
290.	The Democratic Party of Guinea remains convinced that the cause which it defends is assured of resounding victory. The revolution, which has become increasingly radical in Guinea and in Africa, will overcome all obstacles to impose true sovereignty and African unity unencumbered by any reactionary influence.
291.	After the numerous victories won over Portuguese colonialism, Africa notes with legitimate pride that prospects for the liberation of southern Africa in the relatively near future are today even more real.
292.	The racist regime of Ian Smith, maintained in place with the complicity of the imperialist Powers, can no longer confine the armed struggle of the Zimbabwe people. In the anguish of his inevitable downfall, his final weapon remains genocide and armed aggression against the neighboring States, in particular the People's Republic of Mozambique and Zambia.
293.	The Namibian people, whose immediate and total independence must be demanded and obtained by our Organization, continues to be illegally weakened by ferocious repression. The racist and Fascist regime of South Africa systematically flouts the numerous resolutions of the General Assembly and the Security Council. Even more, it was extending and consolidating apartheid, terrorizing the peoples and fragmenting them by utilizing this reprehensible "bantustanization", in a vain attempt to combat the armed struggle of SWAPO. These acts of repression are regularly camouflaged by so-called "constitutional conferences and dialogues" which are convened with great publicity, either in Windhoek or elsewhere, and which bring together white minorities, tribal chiefs and other puppets.
294.	In Soweto, in Alexandra and in other places, the supreme sacrifice of young martyrs will not be in vain, because no military arsenal can quell the fierce determination of Africans to eliminate apartheid. As President Ahmed Sekou Tour£ said: "Of what importance are atomic bombs? Africa will live for a long time, whereas apartheid, its allies and its weapons will be buried."
295.	Africa is not duped by those who with hollow statements are condemning apartheid but with concrete acts are firmly supporting it. Thus the imperialist Powers are verbally condemning apartheid and the regime of Ian Smith, they are proclaiming their support for the principle of self-determination and the integrity of Namibia and are denouncing the demands of the white minority regimes against Africans, whereas at the same time they are increasing their investments in these racist countries and are providing them with weapons of mass destruction.
296.	Before the general reprobation of the international community for the Pretoria regime, Vorster and his Western allies, in order to give an aura of respectability to their inhuman system and thereby perpetuate apartheid, are using subterfuge; but, despite all these political maneuvers by the Vorster regime and the subtle game of its allies, final victory for the people of southern Africa is ineluctable.
297.	My delegation would like to salute the memory of the martyrs of Angola. Few countries have paid such a high price for their national independence. However, despite the recommendations of OAU, the exercise of the iniquitous veto in the Security Council today prevents the admission of the sovereign State of Angola to our Organization-a State which is nevertheless recognized by more than 100 countries.
298.	This is the appropriate time to pay a warm tribute to those States in our Organization which, in conformity with resolution 3328 (XXIX) of the General Assembly, have given moral and material assistance to the People's Republic of Angola.
299.	The United Nations met and took away South Africa's trusteeship over Namibia. The Security Council has taken a stand in support of that brotherly people. OAU has also met and has supported its independence. All inter-national organizations have already expressed similar views. However, South Africa has refused to respect this will of the peoples. What remains for us to do? Are we to believe in the exorcist seances that are now being organized with great publicity to allay our vigilance? No; the five heads of State of the front-line States of southern Africa have expressed the unshakable will of our peoples, which proudly reject a compromise which would have merely dishonored Africa and its thousands of martyrs.
300.	Therefore it is perfectly normal to reject agreements which would have diminished the worth of the struggle of the fighters in southern Africa. Zimbabwe cannot wait another 18 months to attain independence. No! It is perfectly normal to demand immediately and totally the full and complete liberation of Zimbabwe.
301.	To judge negatively such an attitude of African dignity would be to be blasphemous towards the martyrs of Soweto and Alexandra, and Africa would be unable to pardon this.
302.	The right of peoples to national independence, sovereignty and full and complete freedom, the right of peoples to self-determination, the right of peoples to choose freely their own government-this is an inalienable right. It is a right free from all conditions. Nothing, no power, can limit it or allow its realization to be delayed. This is not a right which can merely be enunciated without action being taken to achieve it immediately. It is not an abstract right; still less is it a potential right. It is a concrete right, the achievement of which can in no way legitimately be delayed.
303.	Thus there is only one solution: that of struggle. Dignity is not conferred; it is conquered. Liberty is not negotiated; it is conquered. Victory belongs to the peoples that fight.

